Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8, 9, 11, 12, 14, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanno et al. (US 2010/0012243 A1) in view of Fujiwara (JP 58185305 A, with English Machine Translation).
Regarding claim 1, Tanno teaches a pneumatic tire (Para. [0035]) comprising two spaced apart bead portions (Fig. 1, Ref. Num. 13), a tread portion (Fig. 1, Ref. Num. 11), a pair of sidewalls extending radially inward from axially outer edges of the tread portion to 5join the respective bead portions (Fig. 1, Ref. Num. 12), the axially outer edges of the tread portion defining a tread width, a carcass (Para. [0036]), an innerliner covering the carcass and defining a tire cavity (Fig. 1, Ref. Num. 14), and multiple layers of foam strip material (Fig. 1, Ref. Num. 3) attached on top of each other to the innerliner within the tire cavity in an area radially below the tread portion and comprising at least one layer of noise damping foam strip material (Para. [0037]). Tanno teaches that these layers are formed in a radial direction; however, Tanno is silent to the means of attaching the two layers to each other.
When forming multi-layered assemblies inside of a tire it is common to interlock the layers via mechanical means along with using adhesives. For example, in an analogous art, Fujiwara teaches that layers (Fig. 5, Ref. Num. 11,12) inside of a tire can be attached via interlocking (Fig. 5, Ref. Num. 13, 14). Absent a conclusive showing of unexpected results, one of ordinary skill in the art at the time of the invention would have found it obvious to use the claimed attachment means given its accepted ability to form a connected assembly within a tire cavity therefore interlocking the at least two layers long their length. 
Regarding claim 2, Tanno teaches that the noise damping foam strip is made from polyurethane foam (Para. [0037]) which is known to include open cell forms which are commonly use in tire dampers.
Regarding claim 3, Tanno teaches that the density is between 18 kg/m3 (0.018 g/cm3) and 40 kg/m3 (0.04 g/cm3) (Para. [0042]).
Regarding claim 8, Tanno teaches that the width of the layers is between 40% to 90% of the tread width (Para. [0055]). Tanno does not expressly disclose a value of 50% to 70%; however, it would have been obvious to a person of ordinary skill in the art to configure the layer width within the claimed range since Tanno discloses the layer width as between 40% and 90% (Para. [0055]), said range overlapping the claimed range.
Regarding claim 9, Tanno teaches that the layers are parallel to the equatorial plane of the tire (Fig. 1) and they extend along the entire circumference of the tire (Fig. 2).
Regarding claim 11, it would have been obvious to one of ordinary skill to continue the interlocking over the entire length of the foam strip material to hold them together.
Regarding claim 12, Tanno in view of Fujiwara teaches that a male mating connection of a first layer (Fujiwara; Fig. 6b, Ref. Num. 14) is connected to a female connecting member (Fig. 6b, Ref. Num. 13) of a second layer.
Regarding claim 14, Tanno in view of Fujiwara teaches that the male and female connecting members are integrally formed (Fig. 6b, Ref. Num. 13, 14).
Regarding claim 17, Tanno in view of Fujiwara teaches that the layers are interlocked by dove-tail connections (Fujiwara; Fig. 6b, Ref. Num. 13, 14).
Regarding claim 19, Tanno teaches that the radially outermost foam strip material is attached to the innerliner by adhesive (Para. [0068]).
Regarding claim 20, Tanno teaches that the foam strip material is made out of polyurethane foam (Para. [0037]).
Claims 1, 2, 8, 9, 12-14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara (US 2020/0114702 A1) in view of Fujiwara (JP 58185305 A).
Regarding claim 1, Sakakibara teaches a pneumatic tire (Para. [0042]) comprising two spaced apart bead portions (Fig. 1, Ref. Num. 13), a tread portion (Fig. 1, Ref. Num. 11), a pair of sidewalls extending radially inward from axially outer edges of the tread portion to 5join the respective bead portions (Fig. 1, Ref. Num. 12), the axially outer edges of the tread portion defining a tread width, a carcass (Fig. 1, Ref. Num. 14), an innerliner covering the carcass and defining a tire cavity (Fig. 1, Ref. Num. 16), and multiple layers of foam strip material (Fig. 1, Ref. Num. 20) attached on top of each other to the innerliner within the tire cavity in an area radially below the tread portion and comprising at least one layer of noise damping foam strip material (Para. [0045]). Sakakibara teaches that these layers are formed in a radial direction; however, Sakakibara says that different joining methods can be used (Para. [0047]).
When forming multi-layered assemblies inside of a tire it is common to interlock the layers via mechanical means along with using adhesives. For example, in an analogous art, Fujiwara teaches that layers (Fig. 5, Ref. Num. 11,12) inside of a tire can be attached via interlocking (Fig. 5, Ref. Num. 13, 14). Absent a conclusive showing of unexpected results, one of ordinary skill in the art at the time of the invention would have found it obvious to use the claimed attachment means given its accepted ability to form a connected assembly within a tire cavity therefore interlocking the at least two layers long their length. 
Regarding claim 2, Sakakibara teaches that the dampers are made of an open-cell material (Para. [0045]).
Regarding claim 8, Sakakibara teaches that the layers have an axial width of between 30% and 70% of the tread width (Para. [0070]). Sakakibara does not expressly disclose a value of 50% to 70%; however, it would have been obvious to a person of ordinary skill in the art to configure the width of the layers within the claimed range since Sakakibara discloses the width of the layers as between 30% and 70% (Para. [0070]), said range overlapping the claimed range.
Regarding claim 9, Sakakibara teaches that the layers are arranged in parallel to the tire equatorial plane (Fig. 1) and they cover the whole circumference of the tire (Fig. 2).
Regarding claim 12, Sakakibara in view of Fujiwara teaches that a male mating connection of a first layer (Sakakibara; Fig. 1, Layer 22) (Fujiwara; Fig. 6b, Ref. Num. 14) is connected to a female connecting member (Fig. 6b, Ref. Num. 13) of a second layer (Sakakibara; Fig. 1, Layer 23).
Regarding claim 13, Sakakibara teaches that the first layer is a middle layer between two other layers and it will have a female and a male connecting member on opposite sides in the radial direction in order to connect to the layers on either side. 
Regarding claim 14, Sakakibara in view of Fujiwara teaches that the male and female connecting members are integrally formed (Fig. 6b, Ref. Num. 13, 14).
Regarding claim 17, Sakakibara in view of Fujiwara teaches that the layers are interlocked by dove-tail connections (Fujiwara; Fig. 6b, Ref. Num. 13, 14).
Regarding claim 20, Sakakibara teaches that the foam strip material is made out of polyurethane foam (Para. [0045]).
Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tanno et al. (US 2010/0012243 A1) in view of Fujiwara (JP 58185305 A) as applied to claim 1 above, and further in view of Shibata et al. (US 2020/0164702 A1).
Regarding claim 4, Tanno teaches that the width of the layers is between 40% to 90% of the tread width (Para. [0055]). Tanno also teaches that the size of the tire is 215/55R16 (Para. [0070]) which would give the tire a tread width of about 215 mm and that the thickness of layer 1 is between 5 and 15 mm and the thickness of layer 2 is between 4 and 30 mm. This would make the respective thicknesses 2.3%-7.0% and 1.9%-14.0%. It would have been obvious to one of ordinary skill in the art before the effective filing date to set the thickness of both layers within the claimed range as both thicknesses are a prima facie case of obviousness for the claimed range as they both overlap with the claimed range. However, neither Tanno nor Fujiwara teach how much of the volume of the cavity the layers take up.
In an analogous art, Shibata teaches a tire with a two layered sound damper (Fig. 1, Ref. Num. 3a, 3b) made of a foam material (Para. [0043]), where the volume of the sound damper is between 0.4% and 20% (Para. [0045]) of the volume of the tire cavity. Shibata does not expressly disclose a value of 8% to 40%; however, it would have been obvious to a person of ordinary skill in the art to configure the volume of the noise damper within the claimed range since Shibata discloses the volume of the noise damper as between 0.4% and 20% (Para. [0045]), said range overlapping the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tanno and Fujiwara with Shibata to have the volume of the noise damper be between 0.4% and 20% of the volume of the tire cavity. This modification will help the tire reach a desired cavity resonance reduction (Shibata; Para. [0045]).
Regarding claim 10, Tanno in view of Fujiwara does not teach that the first layer has a smaller width than the second layer.
In an analogous art, Shibata teaches that the first layer (Fig. 6, Ref. Num. 3a) has an axial width (Fig. 6, Ref. Num. W1) that is smaller than an axial width (Fig. 6, Ref. Num. W2) of the second layer (Fig. 6, Ref. Num. 3b).
 It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tanno and Fujiwara with Shibata to have the width of the second layer be larger than the width of the first layer. This modification will prevent damage to the first layer (Shibata; Para. [0086]). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tanno et al. (US 2010/0012243 A1) in view of Fujiwara (JP 58185305 A) as applied to claim 1 above, and further in view of Tanno (US 2011/0061781; referred to as Tanno781).
Regarding claim 5, Tanno in view of Fujiwara does not teach that the layers are spirally would on top of one another.
In an analogous art, Tanno781 teaches a tire with a two layered noise damper (Fig. 1, Ref. Num. 5) attached to the inside of the tire tread and that the two layers are spirally wound on top of one another (Fig. 2; Para. [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tanno and Fujiwara with Tanno781 to form the two layers by spirally winding them on top of each other. This modification will prevent the ends of the noise absorbing member from coming into direct contact with the tire inside surface to prevent damage to the noise absorbing member (Tanno781; Para. [0034]).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tanno et al. (US 2010/0012243 A1) in view of Fujiwara (JP 58185305 A) as applied to claim 1 above, and further in view of Yukawa (US 2010/0276049 A1).
Regarding claim 6, Tanno in view of Fujiwara does not teach that the first layer and the second layer have butt splices arranged at different positions. 
In an analogous art, Yukawa teaches a tire with a noise reducer (Fig. 1, Ref. Num. 7) where the noise reducer layer has at least two butt splices (Fig. 3b, Ref. Num. 8; Para. [0038]) arranged circumferentially around the tire.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tanno and Fujiwara with Yukawa to form both layers with at least two butt splices. This modification will increase portability and storage (Yukawa; Para. [0038]). Since both layers will have at least two butt splices, the first layer will have a first butt splice that is at one position and the second layer will have a second butt splice that is the butt splice located at the circumferentially opposite end of the tire from the first butt splice.
Regarding claim 7, since the first butt splice and the second butt splice are located on circumferentially opposite end from each other, they will be shifted 180 degrees from each other.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tanno et al. (US 2010/0012243 A1) in view of Fujiwara (JP 58185305 A) as applied to claim 1 above, and further in view of Zebian (DE 102017210931 A1, with English Machine Translation).
Regarding claim 18, Tanno teaches that the at least one layer has a butt splice (Fig. 2); however, Tanno is silent to how the layers are attached at the butt splice.
In an analogous art, Zebian teaches a tire with a noise dampener (Fig. 1, Ref. Num. 6) with a butt splice where the meeting face sides are mechanically interlocked (Fig. 12, Ref. Num. 40).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tanno and Fujiwara with Zebian to form the butt splice so that the meeting face sides are mechanically interlocked. This modification will connect the two edges without the use of adhesive (Zebian; Para. [0095]).
Allowable Subject Matter
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Tanno et al. (US 2010/0012243 A1), Sakakibara (US 2020/0114702 A1), and Fujiwara (JP 58185305 A).
Tanno in view of Fujiwara and Sakakibara in view of Fujiwara both teach the limitations of claim 12. However, both Tanno and Sakakibara teach that the layers are formed flat against the tire inner liner and neither one of them teach that a male member of radially outermost layer is attached to the tire inner liner. Fujiwara also only teaches using the male member to connect different layer together and does not teach using a male member to attached interior tire layers to the tire itself. It is the examiner’s opinion that without the improper use of hindsight or destroying the references for their intended use, it would not have been obvious to combine prior art references in the manner required by the instant claims such that wherein a first layer is attached to the innerliner of the tire by its male member via an adhesive, as required by claim 15.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        




/ROBERT C DYE/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        
/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749